Case 3:19-cv-00022-HTW-LRA Document 7-5 Filed 02/11/19 Page 1 of 17




                       Exhibit 5
                                                             RAGGIO00344
Case 3:19-cv-00022-HTW-LRA Document 7-5 Filed 02/11/19 Page 2 of 17




                                                             RAGGIO00345
Case 3:19-cv-00022-HTW-LRA Document 7-5 Filed 02/11/19 Page 3 of 17




                                                             RAGGIO00346
Case 3:19-cv-00022-HTW-LRA Document 7-5 Filed 02/11/19 Page 4 of 17




                                                             RAGGIO00347
Case 3:19-cv-00022-HTW-LRA Document 7-5 Filed 02/11/19 Page 5 of 17




                                                             RAGGIO00348
Case 3:19-cv-00022-HTW-LRA Document 7-5 Filed 02/11/19 Page 6 of 17




                                                             RAGGIO00349
Case 3:19-cv-00022-HTW-LRA Document 7-5 Filed 02/11/19 Page 7 of 17




                                                             RAGGIO00350
Case 3:19-cv-00022-HTW-LRA Document 7-5 Filed 02/11/19 Page 8 of 17




                                                             RAGGIO00351
Case 3:19-cv-00022-HTW-LRA Document 7-5 Filed 02/11/19 Page 9 of 17




                                                             RAGGIO00352
Case 3:19-cv-00022-HTW-LRA Document 7-5 Filed 02/11/19 Page 10 of 17




                                                             RAGGIO00353
Case 3:19-cv-00022-HTW-LRA Document 7-5 Filed 02/11/19 Page 11 of 17




                                                             RAGGIO00354
Case 3:19-cv-00022-HTW-LRA Document 7-5 Filed 02/11/19 Page 12 of 17




                                                             RAGGIO00355
Case 3:19-cv-00022-HTW-LRA Document 7-5 Filed 02/11/19 Page 13 of 17




                                                             RAGGIO00356
Case 3:19-cv-00022-HTW-LRA Document 7-5 Filed 02/11/19 Page 14 of 17




                                                             RAGGIO00357
Case 3:19-cv-00022-HTW-LRA Document 7-5 Filed 02/11/19 Page 15 of 17




                                                             RAGGIO00358
Case 3:19-cv-00022-HTW-LRA Document 7-5 Filed 02/11/19 Page 16 of 17




                                                             RAGGIO00359
Case 3:19-cv-00022-HTW-LRA Document 7-5 Filed 02/11/19 Page 17 of 17




                                                             RAGGIO00360
